ACCEPTED
                                                                                           06-16-00034-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     6/29/2016 11:25:45 AM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                             CAUSE NO. 06-16-00034-CV

WAYNE E. FREEMAN, et al,                   §          IN THE SIXTH COURT
                                                                     FILED IN
                     Ap p e llan ts        §                    6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                           §                    6/29/2016 11:25:45 AM
V.                                         §          OF APPEALS OF DEBBIE AUTREY
                                           §                             Clerk
HARLETON OIL & GAS, INC.,                  §
                    Ap p e lle e           §          THE STATE OF TEXAS

     APPELLANT FREEMAN’S MOTION TO EXTEND TIME TO FILE THE BRIEF

       Appellants, Wayne E. Freeman, Freeman Resources, Ltd., and FRM GP, LLC,

(Appellant Freeman), request that the court extend time to file their brief.

                                   A. Introduction

       1.    Wayne E. Freeman, Freeman Resources, Ltd., and FRM GP, LLC are

Appellants (Appellant Freeman). Harleton Oil & Gas, Inc. is the Appellee.

       2.    Appellant Freeman’s brief is currently due on July 11, 2016 and

Appellant Freeman requests an extension until Wednesday, August 10, 2016.

                            B. Argument and Authorities

       3.    The court may extend time to file the brief under the authority of Texas

Rule of Appellate Procedure 38.6(d). No rule limits the time within which to file this

motion to extend. See e.g Tex. R. App. P. 38.6(d).

       4.    Appellant’s brief is currently due on July 11, 2016. See Tex. R. App. Pro.

38.6(a).

       5.    Appellant now requests an additional thirty (30) days to file Appellant
Freeman’s brief, extending the time until August 10, 2016.

         6.       No prior extensions have been granted to Appellant Freeman to extend

time to file Appellant Freeman’s Brief.

         7.       Appellant Freeman requests additional time to file its brief because

Appellant’s counsel received the complete appellate record on June 22, 2016. Thus,

Counsel only had a total of 19 days, and 12 business business days(which excludes

July 4) to read the appellate record, research the legal issues and draft the brief.

During that interim period, Counsel had numerous other legal matters to address.

Additionally, the appeal involves numerous parties, a large record and multiple legal

issues. These issues must be researched, considered and drafted, then the brief

finalized and filed. However, the remaining time period is insufficient to do so.

Finally, Appellant’s counsel is currently appellate counsel on six currently pending

appeals in this Court and numerous other legal issues. Accordingly, Appellant’s

counsel requests an additional thirty days.

         8.       Appellee’s counsel was contacted and does not oppose the motion.

                                                    C. Prayer

         9.       For these reasons, Appellant asks the Court to grant an extension of

time to file its brief in this cause to Wednesday, August 10, 2016, and for such other

and further relief to which it may be entitled.



Appellant Freeman’s Motion to Extend Time to File the Brief                              Page 2
                                                       Respectfully submitted,

                                                       Mille r, Jam e s , Mille r & Ho rn s b y , L.L.P.

                                                       By:________________________________
                                                          Troy Hornsby
                                                          Texas State Bar Number 00790919

                                                       1725 Galleria Oaks Drive
                                                       Texarkana, Texas 75503
                                                       troy.hornsby@gmail.com
                                                       903.794.2711; f. 903.792.1276

                                                       Richard S. Krumholz
                                                       Barton Wayne Cox
                                                       Nicholas Hendrix
                                                       Norton Rose Fulbright US, LLP
                                                       2200 Ross Avenue, Suite 3600
                                                       Dallas, Texas 75201

                                                       Attorney for Wayne E. Freeman, Freeman
                                                       Resources, Ltd. and FRM GP, LLC



                                    CERTIFICATE OF CONFERENCE

This is to certify that pursuant to Texas Rule of Appellate Procedure 10.1(a)(5),
Appellant Freeman's counsel conferred with Greg Smith, Harleton’s counsel, who
was not opposed to the motion.

                                                              _______________________
                                                              Troy Hornsby




Appellant Freeman’s Motion to Extend Time to File the Brief                                          Page 3
                                        CERTIFICATE OF SERVICE

This is to certify that on June 29, 2016, a true and correct copy of the above and
foregoing Appellant’s Motion to Extend Time to File the Brief has been forwarded by U.S.
mail on all counsel of record listed below.

Attorneys for Defendants Frank M.                             Robert W. Lee
Bufkin, III, Buffco Production, Inc.                          121 S. Broadway, Suite 668
and Twin Resources, LLC                                       Tyler, Texas 75702
John H. Boswell
Boswell & Hallmark, PC                                        Greg Smith
908 Town & Country Blvd., Suite 200                           Ramey & Flock, P.C.
Houston, Texas 77024                                          100 East Ferguson, Suite 500
john@johnboswelllaw.com                                       Tyler, Texas 75702

Gene F. Creely, II                                            Counsel for Chesapeake Louisiana,
Creely Law Firm PLLC                                          L.P. and Chesapeake Operating, Inc.
620 West Alabama Street                                       Jesse R. Pierce
Houston, Texas 77006                                          Brian K. Tully
gcreely@creelylaw.com                                         Pierce & O'Neill, LLP
                                                              4203 Montrose Boulevard
John R. Mercy                                                 Houston, Texas 77006
Mercy Carter Tidwell LLP
1724 Galleria Oaks Drive                                      Collin Maloney
Texarkana, Texas 75503                                        Ireland, Carroll & Kelley, P.C.
jmercy@texarkanalawyers.com                                   6101 South Broadway, Suite 500
                                                              Tyler, Texas 75703
Counsel for Plaintiff Harleton Oil &
Gas Inc.
Brent Howard
Howard & Davis
100 E. Ferguson Street, Suite 1200
Tyler, Texas 75702

                                                              _______________________
                                                              Troy Hornsby




Appellant Freeman’s Motion to Extend Time to File the Brief                                     Page 4